UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-1046



BENJAMIN F. RUSSELL, By Joseph Michael Russell as his next
friend,

                   Plaintiff - Appellant,

             v.


MICHAEL GENNARI,      Ph.D.;     ANTHEM   HEALTH   PLANS   OF   AMERICA,
INCORPORATED,

                   Defendants - Appellees,

             and


EVONNE FEI; DIXIE SHIELDS,

                   Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:07-cv-00793-GBL-BRP)


Submitted:    June 18, 2008                        Decided:     July 15, 2008


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph Michael Russell, Appellant Pro Se. Michael E. Olszewski,
Armand B. Alacbay, HANCOCK, DANIEL, JOHNSON & NAGLE, PC, Fairfax,
Virginia; Anthony F. Shelley, Adam P. Feinberg, Jeffrey Hahn,
MILLER & CHEVALIER, CHARTERED, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                               -2-
PER CURIAM:

          Joseph Michael Russell, on behalf of his son, Benjamin F.

Russell, appeals the district court’s order dismissing this action

alleging negligence and breach of fiduciary duty. We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   Russell v. Gennari,

No. 1:07-cv-00793-GBL-BRP (E.D. Va. Nov. 8, 2007).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                               -3-